     Case 2:19-cv-01717-RGK-AGR Document 27 Filed 03/28/19 Page 1 of 2 Page ID #:361



 1     Seyfarth Shaw LLP
       Ellen E. McLaughlin (pro hac vice pending)
 2     E-mail: emclaughlin@seyfarth.com
       Cheryl A. Luce (pro hac vice pending)
 3     E-mail: cluce@seyfarth.com
       233 South Wacker Drive, Suite 8000
 4     Chicago, Illinois 60606-6448
       Telephone: (312) 460-5000
 5     Facsimile: (312) 460-7000
 6     SEYFARTH SHAW LLP
       Kristen M. Peters (SBN 252296)
 7     E-mail: kmpeters@seyfarth.com
       2029 Century Park East, Suite 3500
 8     Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
 9     Facsimile: (310) 201-5219
10     Attorneys for Defendant
       UNITED STATES SOCCER FEDERATION
11
12
                               UNITED STATES DISTRICT COURT
13
                              CENTRAL DISTRICT OF CALIFORNIA
14
15     ALEX MORGAN, MEGAN RAPINOE,                  Case No. 2:19-cv-01717-RGK-AGR
       BECKY SAUERBRUNN, CARLI
16     LLOYD, MORGAN BRIAN, JANE                    DEFENDANT UNITED STATES
       CAMPBELL, DANIELLE COLAPRICO,                SOCCER FEDERATION, INC.’S
17     ABBY DAHLKEMPER, TIERNA                      NOTICE OF INTERESTED PARTIES
       DAVIDSON, CRYSTAL DUNN, JULIE                PURSUANT TO C.D. LOCAL RULE
18     ERTZ, ADRIANNA FRANCH, ASHLYN                7.1-1
       HARRIS, TOBIN HEATH, LINDSEY
19     HORAN, ROSE LAVELLE, ALLIE
       LONG, MERRITT MATHIAS, JESSICA
20     MCDONALD, SAMANTHA MEWIS,
       ALYSSA NAEHER, ELLEY O’HARA,
21     CHRISTEN PRESS, MALLORY PUGH,
       CASEY SHORT, EMILY SONNETT,
22     ANDI SULLIVAN AND MCCALL
       ZERBONI,
23
                      Plaintiffs,
24
                v.
25
       UNITED STATES SOCCER
26     FEDERATION, INC.,
27                    Defendant.
28


       55898524v.1
     Case 2:19-cv-01717-RGK-AGR Document 27 Filed 03/28/19 Page 2 of 2 Page ID #:362



 1              Pursuant to Central District Local Rule 7.1-1, the undersigned, counsel of record
 2     for Defendant United States Soccer Federation, Inc., certifies that the following listed
 3     party (or parties) may have a pecuniary interest in the outcome of this case. These
 4     representations are made to enable the Court to evaluate possible disqualification or
 5     recusal.
 6              Aside from the named parties, as of this date, there are no other known interests to
 7     report.
 8
 9     DATED: March 28, 2019                             SEYFARTH SHAW LLP
10
11                                                        By: /s/ Kristen M. Peters
                                                             Kristen M. Peters
12                                                       Attorneys for Defendant
                                                         UNITED STATES SOCCER
13                                                       FEDERATION
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     1
       55898524v.1
